On behalf of Dick Johnson, Forrest Johnson, Raymond Scaggs, and Dan Scaggs, a duly verified petition for writ of habeas corpus was filed in this court on November 10, 1919, alleging that petitioners were illegally restrained of their liberty and unlawfully imprisoned in the county jail of Delaware county, at Jay, the county seat, by George W. Hogan, sheriff of said county, upon commitments issued by the court clerk of said county, upon judgments of conviction for rape, as jointly charged in an information, and alleging that notices of said appeal from said judgment had been duly given, and that the court, in fixing the amount of supersedeas bond, fixed the same in excessive amounts, and asking that the alleged excessive bail be reduced. A demurrer was interposed and thereupon the cause was dismissed, on the motion of counsel for petitioners. *Page 736